Citation Nr: 0600073	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  03-29 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral tinea pedis 
as secondary to service-connected diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from January 1968 to December 
1969.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's original claim on appeal included the issue of 
entitlement to service connection for edentulous maxilla and 
mandible (claimed as loss of all teeth) as secondary to 
service-connected DM.  However, the veteran withdrew this 
issue from his appeal in a written statement received by the 
regional office (RO) in March 2004.  38 C.F.R. § 20.204 
(2005).  Consequently, this matter is no longer a subject for 
current appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.


REMAND

The Board recognizes that the December 2, 2002 VA examiner 
concluded that there was no evidence of tinea pedis, and that 
the original rating action that denied the claim in April 
2003, did so at least in part on the basis that there was a 
lack of any current diagnosis of tinea pedis.  However, the 
claims file reflects that the RO subsequently received a 
handwritten notation on a prescription slip from Dr. B., 
dated in either July or September 2003, which states that the 
veteran has tinea pedis and has received Lamisil cream for 
it.  

Although the RO has more recently taken the position that the 
veteran's claim remains subject to denial on the basis that 
there is still no evidence linking the veteran's tinea pedis 
to his service-connected DM, the RO apparently now concedes 
that the veteran does have tinea pedis, and in any event, the 
Board finds that the prescription note is sufficient to 
warrant a VA dermatological examination to determine whether 
it is at least as likely as not that any current tinea pedis 
is related to the veteran's service-connected DM.

Accordingly, this case is remanded for the following action:

1.  The veteran should be afforded an 
appropriate VA dermatological examination 
to determine the etiology of any current 
diagnosis of tinea pedis.  The veteran's 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  The 
examiner should state whether it is at 
least as likely as not that any current 
tinea pedis is causally related to the 
veteran's service-connected DM.

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
issue of entitlement to service 
connection for bilateral tinea pedis as 
secondary to service-connected DM should 
be readjudicated.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

